Citation Nr: 1734403	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for skin disability of the left foot.  

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a right knee disability.



INTRODUCTION

The Veteran had active service from January 1998 to May 1998, from October 2001 to October 2002, from April 2003 to January 2006 and from January 2008 to April 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York and a December 2012 rating decision of the RO in Buffalo, New York.  Jurisdiction rests with the RO in Buffalo, New York as the Veteran resides within this jurisdiction.  The August 2012 rating decision addressed all issues except entitlement to service connection for sleep apnea, which was addressed in the December 2012 rating decision.

In May 2013, the Veteran testified before a Decision Review Officer.  A transcript of the hearing is of record.  

During the May 2013 RO hearing, the Veteran's representative withdrew the appeal of the issue of whether new material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss, addressed at the hearing as entitlement to service connection for right ear hearing loss.  However, the RO continued to treat the issue as if it was on appeal by issuing a September 2013 statement of the case and the Veteran timely perfected an appeal 60 days thereafter.  Given the RO's treatment of the issue, it remains on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Board notes that although a September 2013 statement of the case, in pertinent part, addressed the issue of entitlement to service connection for a right knee disability, the record does not contain a notice of disagreement from the Veteran or his representative following RO's August 2012 rating decision as to this issue.  Prior to March 24, 2015, any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result constituted a notice of disagreement.  38 C.F.R. § 20.201.  Inasmuch as the Veteran's statements at May 2013 hearing were reduced to writing in a transcript within a year of August 2012 rating decision, it satisfies the requirements for a notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302(a); Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Thereafter, a September 2013 statement of the case was issued and the Veteran perfected an appeal as to this issue within 60 days, thus, the issue is properly before the Board.  

Additionally, an August 2010 rating decision continued a 10 percent evaluation for Veteran's traumatic brain injury.  In September 2010, the Veteran filed a notice of disagreement seeking an increased evaluation for this disability.  Thereafter, a September 2013 rating decision, simultaneously issued with a September 2013 statement of the case, granted a 40 percent evaluation for the Veteran's traumatic brain injury effective from the date service connection was awarded.  However, the Veteran did not perfect an appeal as to this issue, and in fact, in a September 2013 a written submission, the Veteran's representative, in conjunction with the Veteran, reported that with respect to the appeal for an higher evaluation for traumatic brain injury with residual headaches, the appeal was satisfied as a result of the September 2013 rating decision.  Thus, this issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).

The Board has recharacterized the Veteran's service connection claims for irritable bowel syndrome and athlete's foot of the left foot each more broadly, to include any gastrointestinal disability and any skin disability of the left foot, respectively.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In a January 2013 notice of disagreement, the Veteran noted generally he disagreed with the determination as to bilateral hearing loss.  This notice of disagreement was in response to an August 2012 rating decision which denied a claim to reopen a claim of entitlement to service connection for right ear hearing loss and which granted entitlement to service connection for left ear hearing loss.  While a claim to reopen a claim of entitlement to service connection for right ear hearing loss is on appeal and is addressed herein, no further action has been taken by the by the Agency of Original Jurisdiction (AOJ) with respect to a potential claim for an increased initial evaluation for left ear hearing loss.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include any necessary clarification.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for a skin disability of the left foot, entitlement to service connection for sleep apnea and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a gastrointestinal disability, currently diagnosed as irritable bowel syndrome and lactose intolerance, is granted.


FINDINGS OF FACT

1.  An October 2008 rating decision, in pertinent part, denied the claim of entitlement to service connection for bilateral hearing loss; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  Evidence received since the October 2008 rating decision, that was not previously of record, relates to an unestablished fact necessary to substantiate the claim for right ear hearing loss, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.

3.  The Veteran's gastrointestinal disability, currently diagnosed as irritable bowel syndrome and lactose intolerance, had onset during active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which in pertinent part, denied the claim of bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for right ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The criteria for service connection for a gastrointestinal disability, currently diagnosed as irritable bowel syndrome and lactose intolerance, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



A.  New and Material Evidence - Right Ear Hearing Loss

With respect to right ear hearing loss, the Veteran originally submitted a claim, in part, in May 2008, for a hearing loss disability, which was denied in an October 2008 rating decision and the Veteran was notified of the decision later the next month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, the October 2008 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In September 2010, the Veteran, in part, filed a claim to reopen service connection for bilateral hearing loss.  An August 2012 rating decision, in pertinent part, denied a claim to reopen entitlement to service connection for right ear hearing loss and de facto reopened the claim of entitlement to service connection for left ear hearing loss and granted the claim on the merits.  The Veteran's timely appeal of the August 2012 rating decision which denied the claim for right ear hearing loss forms the basis of the present appeal.  In this regard, a September 2013 statement of the case, in pertinent part, addressed the claim for right ear hearing loss on the merits rather than as a claim to reopen and the Veteran timely perfected an appeal thereafter.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the AOJ's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the October 2008 rating decision, which denied, in part, entitlement to service connection for right ear hearing loss included service treatment records, VA treatment records and VA examination reports.  The October 2008 rating decision denied the claim for right ear hearing loss, in part, on the basis that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing. 

New evidence added to the record since the October 2008 rating decision, includes additional VA medical records, statements from the Veteran and May 2013 testimony from the Veteran.  Specifically, a May 2012 VA treatment, noted a history of sensorineural hearing loss.  Additionally, in May 2014, the Veteran's representative argued, via a VA Form 646, Statement of Accredited Representative in Appealed Case, that the Veteran's hearing loss had worsened since the April 2011 VA audiological examination.  The Board finds this evidence is new because it was not previously before VA decision makers.  Additionally, the May 2012 VA treatment record and May 2014 argument raises the reasonable possibility of substantiating the claim in that each provides an indication that right ear hearing loss for VA purposes may exist.  As noted above, the October 2008 rating decision, in part, denied the claim for right ear hearing loss as hearing loss for VA purposes was not demonstrated by audiometric testing.  The May 2014 argument regarding the worsening of the Veteran's hearing loss is deemed credible for the purpose of reopening the claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Such evidence meets the low threshold standard for reopening endorsed by the Court in Shade.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  Accordingly, entitlement to service connection for right ear hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B.  Service Connection for a Gastrointestinal Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran asserts that his gastrointestinal symptoms onset during active service.  Specifically, during the April 2011 intestines examination, the Veteran reported having diarrhea and occasional cramps during service 2005 but frequent episodes while stationed in Iraq.  He also reported he treated himself with over the counter medications.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran a diagnosed gastrointestinal disability.  In this regard, an April 2010 VA treatment record noted probable lactose intolerance and possible gastroesophageal reflux disease (GERD).  However, GERD was not subsequently continued as a diagnosis.  The April 2011 VA intestines examination report endorsed diagnoses of lactose intolerance and irritable bowel syndrome.  Thereafter, an April 2012 VA treatment record further noted, in part, that the Veteran's gastrointestinal symptoms were controlled as long as he avoided lactose.  Thus, the current disability element for a gastrointestinal ability, currently diagnosed as lactose intolerance and irritable bowel syndrome, is established by the evidence.  The Board will accordingly consider whether the Veteran's present gastrointestinal ability was incurred during or is related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay statements, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records do not reference gastrointestinal problems during active service.  Nevertheless, as described above, the Veteran has described symptoms such as diarrhea, which onset during active service.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the element of the incurrence of an in-service injury is met for a gastrointestinal disability.

Finally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's gastrointestinal disability, and an in-service disease or injury, has also been met.  

As to the origin of the Veteran's gastrointestinal disability, the April 2011 VA examiner found that the Veteran's lactose intolerance and irritable bowel syndrome were less likely as not caused by or the result of military service.  The April 2011 VA examiner found that there was no evidence in the service records of gastrointestinal complaints and that after military service, in March 2009, the Veteran filed service connection claims for other disabilities but lactose intolerance or irritable bowel syndrome was not one of them.  The April 2011 VA examiner stated the Veteran was evaluated by gastroenterology on April 2010, which provided the diagnosis of lactose intolerance but noted the Veteran was thriving and has gained weight in the last five years and his blood work was normal.

The April 2011 VA examiner's opinion tends to weigh against the claim.  However, as noted above, the Veteran reported symptoms which preceded his diagnosis in April 2010, thus the Board recognizes the Veteran did not have diagnosed gastrointestinal disability when he filed his other service connection claims in March 2009; however, he was subsequently diagnosed with such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, while the April 2011 VA examiner noted a finding of weight gain as evidence against the claim, the April 2010 VA treatment record, which provided the original diagnosis of lactose intolerance, also noted the Veteran had gained weight the past year and still endorsed a diagnosis.  Furthermore, although the April 2011 VA examiner noted the Veteran's report that his symptoms onset during service but that he did not seek treatment during service but used over the counter medications, such was not explicitly addressed in the rationale by the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the April 2011 VA examiner's opinion lacks probative value.  

Furthermore, as noted above, the Veteran described his symptoms such as diarrhea and cramps onset during service.  As noted above, the Veteran is competent to report as to observable symptoms such as diarrhea and stomach pain, because such symptoms are capable of lay observation.  Layno, 6 Vet. App. at 470.  Furthermore, the April 2010 VA treatment record, dated prior to the Veteran's current claim, received by VA in September 2010, documented that the Veteran reported his symptoms had onset two to three years prior, which would encompass his active service in 2008.  Such supports the Veteran's contention that his symptoms onset during a period of active service.  

Further inquiry could be undertaken with a view towards development of the evidence so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence tends to show that the Veteran presently has a gastrointestinal disability, currently diagnosed as lactose intolerance and irritable bowel syndrome, which onset during active service. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current lactose intolerance and irritable bowel syndrome is etiologically related to active service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's gastrointestinal disability, currently diagnosed as lactose intolerance and irritable bowel syndrome, is in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for a gastrointestinal disability, currently diagnosed as lactose intolerance and irritable bowel syndrome, is warranted.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims for entitlement to service connection for right ear hearing loss, a skin disability of the left foot, sleep apnea and a right knee disability.

Initially, the Board notes that a September 2013 statement of the case referenced review of VA treatment records not associated with the claims file.  Specifically, it referenced review of VA treatment records from the VA Hudson Valley Healthcare System, most recently dated in July 2013.  However, the most recent VA treatments associated with the claims file, from the Castle Point Campus, part of the VA Hudson Valley Healthcare System, are dated in September 2012 (excluding a May 2013 problem list and July 2013 traumatic brain injury disability benefits questionnaire).  Such records may be relevant to the Veterans remaining claims for right ear hearing loss, a skin disability of the left foot, sleep apnea and a right knee disability.  Thus, on remand, updated VA treatment records from the VA Hudson Valley Healthcare System, since September 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Additionally, VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the claim for entitlement to service connection for sleep apnea, the Veteran has yet to be afforded a VA examination.  However, the record reveals evidence of a current disability; specifically, a January 2012 polysomnography provided an impression of obstructive sleep apnea.  Additionally, in a May 2013 statement, the Veteran's spouse reported that when the Veteran returned from his deployment in 2003 he had started snoring and after his 2005 deployment his snoring had worsened.  As there is at least an indication of a link between sleep apnea and service, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for sleep apnea.  See McLendon, 20 Vet. App. at 81.  

Similarly, with respect to entitlement to service connection for a skin disability of the left foot, the Veteran also has yet to be afforded a VA examination.  However, the record reveals evidence of a current disability; specifically, a June 2010 VA treatment record, dated proximate to the claim received by VA in September 2010, noted a diagnosis of resolving tinea pedis.  In a May 2013 statement, the Veteran's spouse reported the Veteran had athlete's foot while in service and was treated with medication but it never went away.  Such is supported by a September 2003 service treatment record, which noted in part, a rash of the bilateral feet.  As there is at least an indication of a link between a left foot skin disability and service, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for a skin disability of the left foot.  See McLendon, 20 Vet. App. at 81.  

With respect to the Veteran's claim for service connection for right ear hearing loss as described above, the September 2013 statement of the case adjudicated the claim on the merits.  Also, as discussed above, the Veteran's representative has asserted the Veteran's hearing loss has worsened since the April 2011 audiological examination.  Thus, the Veteran may now demonstrate right ear hearing loss for VA purposes.  Furthermore, during the April 2011 VA audiological examination the Veteran reported in-service noise exposure including from improvised explosive devices, vehicle expositions, mortars, and incoming artillery without the use of hearing protection.  Thus, a remand for a new examination is warranted to assess any right ear hearing loss.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all VA treatment records for the Veteran from the VA Hudson Valley Healthcare System, to include as referenced in the September 2013 statement of the case, from September 2012 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his sleep apnea.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or more) that sleep apnea had onset during, was caused by active service, or is otherwise related to any period of active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology for any skin disability of the left foot, to include tinea pedis.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or more) that a skin disability of the left foot, to include tinea pedis, had onset during or was caused by active service, or is otherwise related to any period of service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his right ear hearing loss.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include consideration of the effect of any right ear hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or more) that the any diagnosed right ear hearing loss had onset during or was caused by active service, or is otherwise related to any period of active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


